 


109 HR 4391 IH: To authorize the President to provide disaster assistance for the repair, restoration, reconstruction, or replacement of a privately-owned power transmission facility damaged or destroyed by Hurricane Katrina or Hurricane Rita.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4391 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Young of Alaska (for himself, Mr. Shuster, Mr. Baker, Mr. Boustany, Mr. Jindal, Mr. Jefferson, Mr. Melancon, and Mr. Pickering) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the President to provide disaster assistance for the repair, restoration, reconstruction, or replacement of a privately-owned power transmission facility damaged or destroyed by Hurricane Katrina or Hurricane Rita. 
 
 
1.Disaster assistance for privately-owned power transmission facilities damaged or destroyed by Hurricane Katrina or Hurricane Rita 
(a)In generalSubject to the requirements of this section, the President may make contributions under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) to a person that owns or operates a power transmission facility for the costs of repair, restoration, reconstruction, or replacement of those portions of the facility damaged or destroyed by Hurricane Katrina or Hurricane Rita and associated expenses incurred by such person. 
(b)Eligibility for contributionsA person that owns or operates a power transmission facility shall be eligible for contributions under this section if— 
(1)as a result of Hurricane Katrina or Hurricane Rita the facility suffered an outage during which the facility was not able to provide service to more than 25 percent of the customers of the facility or was not able to provide service over more than 25 percent of the transmission miles of the facility; and 
(2)the total of the costs of repair, restoration, reconstruction, and replacement of all power transmission facilities owned or operated by such person that were damaged or destroyed by Hurricane Katrina and Hurricane Rita and associated expenses exceed $50,000,000. 
(c)Limitations on contributionsRepair, restoration, reconstruction, and replacement costs of a person that owns or operates one or more power transmission facilities and associated expenses shall be eligible for contributions under subsection (a) only to the extent that the total of such costs and expenses exceed $50,000,000 and such person does not receive funds from an insurer for such costs and expenses. 
(d)Federal shareThe President shall credit toward the non-Federal share of the costs of repair, restoration, reconstruction, or replacement of a power transmission facility and associated expenses under this section all amounts incurred in connection with such costs and expenses by the person that owns or operates the facility, including the first $50,000,000 of such costs and expenses. 
(e)Power transmission facility definedIn this section, the term power transmission facility means a privately-owned electric transmission or distribution facility obligated under State law to provide electricity service to retail customers and a privately-owned natural gas transmission or distribution facility. Such term includes leased facilities.  
(f)Approval or disapproval of applicationsThe President shall approve or disapprove an application for assistance submitted by a person under this section not later than 30 days after the date of receipt of the application. 
(g)FundingAmounts appropriated for providing disaster relief under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) shall be available to carry out this section, including amounts appropriated before the date of enactment of this Act.  
 
